DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10478130. Although the claims at issue are not identical, they are not patentably distinct from each other because both application and patent claim a system/method for assessing plaque vulnerability by obtaining morphological, hemodynamic and biochemical features. 

U. S. Application No. 16/580561
U. S. Patent No. 10,478,130
A system for assessing plaque vulnerability of a patient in medical imaging, the system comprising: a medical scanner configured to scan a vessel and plaque of a patient; a memory configured to store one or more first features from a blood test; an image processor configured to extract one or more second features of the vessel, plaque, or vessel and plaque from data of the scan and to determine a risk stratification of plaque rupture from the first features, the second features, and a third feature for hemodynamics; and an output configured to output the risk stratification  for the patient.  





7. The system of claim 3, wherein the biochemical features comprise at least a level of high sensitive troponin.   
A method for assessing plaque vulnerability of a patient in medical imaging, the method comprising: extracting an anatomical feature of a vessel or plaque and a morphological feature of the plaque from a scan of the patient by a medical imaging scanner; obtaining a hemodynamic feature of the patient from a hemodynamic sensor or personalized modeling of the vessel based on the scan; receiving at an interface a biochemical feature from a blood test of the patient, the biochemical feature including a level of high sensitive troponin; calculating by a machine-implemented classifier a risk score for plaque rupture for the patient and a risk stratification, both the risk score and risk stratification calculated by the machine-implemented classifier from the anatomical, morphological, hemodynamic, and biochemical features; and transmitting the risk score for the patient to a display.

6. The method of claim 1 wherein the level of high sensitive troponin is a level of high sensitive troponin T.





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

 (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U. S. Publication No. 2017/0340393 to Choi et al.
Regarding Claim 1, Choi teaches a system for assessing plaque vulnerability of a patient in medical imaging, the system comprising: a medical scanner configured to scan a vessel and plaque of a patient (claim 33 teaches scanning the vessel and plaque of a patient); a memory configured to store one or more first features from a blood test; an image processor configured to extract one or more second features of the vessel, plaque, or vessel and plaque from data of the scan and to determine a risk stratification (claim 21, 26 and 27 teaches a classifier for classification [stratification] of risk) of plaque rupture from the first features, the second features, and a third feature for hemodynamics (claim 21 teaches assess plaque vulnerability, by obtaining morphological feature, hemodynamic feature and biochemical feature); and an output configured to output the risk stratification for the patient (claim 21 obtain risk of rupture of plaque).  
Regarding Claim 2, Choi teaches that the medical scanner comprises an angiography scanner and the second features comprises anatomical, morphological, or anatomical and morphological features of the vessel, plaque, or vessel and plaque (claim 22 teaches an angiography scanner).  
Regarding Claim 3, Choi teaches that the first features comprise biochemical features of blood of the patient (claim 21 and 26 teaches biochemical features).  
Regarding Claim 4, Choi teaches that the image processor is configured to calculate the third features as a force on the plaque, vessel, or plaque and vessel calculated from flow, pressure, or flow and pressure measurements or estimates (para 028  and 031 teaches blood flow characteristics).  
Regarding Claim 5, Choi teaches that the image processor is configured to calculate the third features from a fluid-structure interaction computation derived from the scan (para 0059 teaches fluid dynamic analysis).  
Regarding Claim 6, Choi teaches that the image processor is configured to determine the risk with a machine-learnt classifier with the first, second, and third features as part of an input vector of the machine-learnt classifier (claim 21 teaches assess plaque vulnerability, by obtaining morphological feature, hemodynamic feature and biochemical feature).

Response to Arguments
Applicant's arguments filed 03/23/22 have been fully considered but they are not persuasive. Applicant argues that Choi reference is not entitled to the limitation of “stratification”, as such does not read on the claims. 
 Examiner would like to point out that Choi reference (claim 21, 26 and 27 teaches a classifier for classification [stratification] of risk. Stratification is also interpreted as classification as such Choi reference meets the claim limitation and the rejection is made FINAL.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY CATTUNGAL whose telephone number is (571)272-1306. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANJAY CATTUNGAL/Primary Examiner, Art Unit 3793